In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-12-0483-CV
                               ________________________


                         IN THE INTEREST OF K.M.D., A CHILD




                          On Appeal from the County Court at Law #1
                                    Randall County, Texas
                  Trial Court No. 9032-L1, Honorable Jack Graham, Presiding


                                      March 28, 2013

                             MEMORANDUM OPINION
                        Before Quinn, C.J., and Campbell and Pirtle, JJ.

      Appellant, the mother of K.M.D., 1 appeals from the trial court’s order appointing

the Texas Department of Family and Protective Services as permanent managing

conservator of K.M.D. and appointing appellant possessory conservator of the child. 2


      1
        To protect the child’s privacy, we will refer to K.M.D.’s mother as “appellant” and
to the child by her initials. Tex. Fam. Code Ann. § 109.002(d) (West 2008); Tex. R.
App. P. 9.8(b).
      2
          The record shows K.M.D.’s father is deceased.
Appointed counsel for appellant has filed a brief pursuant to Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), in support of her motion to withdraw.

We grant the motion and affirm the order of the trial court.


       Courts of this State, including this Court, have found the procedures set forth in

Anders v. California applicable to appeals of orders terminating parental rights. See In

re A.W.T., 61 S.W.3d 87, 88 (Tex.App.—Amarillo 2001, no pet.). See also In re D.E.S.,

135 S.W.3d 326, 329 (Tex.App.—Houston [14th Dist.] 2004, no pet.); Taylor v. Texas

Dep't of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex.App.—Austin

2005, pet. denied). In support of her motion to withdraw, counsel certifies she has

conducted a conscientious examination of the record and, in her opinion, the record

reflects no potentially plausible basis to support an appeal. Counsel certifies she has

diligently researched the law applicable to the facts and issues and candidly discusses

why, in her professional opinion, the appeal is frivolous. In re D.A.S., 973 S.W.2d 296,

297 (Tex. 1998). Counsel has demonstrated she has complied with the requirements of

Anders by providing a copy of the brief to appellant and notifying her of her right to file a

pro se response if she desired to do so. Id. By letter, this Court also notified appellant of

her opportunity to file a response to counsel's brief. Appellant did not file a response.


                                        Background


       K.M.D was born in January 2002 and was ten years old at the time of the final

hearing. In September 2011, K.M.D. was removed from her home because of domestic

violence between appellant and appellant’s boyfriend. K.M.D. lived with her paternal

grandmother after her removal.




                                             2
       The record indicates appellant continued to maintain contact with her boyfriend,

and there were additional instances of violence between them. The trial court heard

testimony from the child’s counselor and a caseworker concerning the detrimental

effects of the child’s exposure to the domestic violence, concerning her loving but

hindered relationship with her mother, and concerning her stable circumstances in the

care of her grandmother.


       The court named the Department the child’s permanent managing conservator

and named appellant as permanent possessory conservator. 3


                                         Analysis


       The standard of review for the appointment of a non-parent as sole managing

conservator is less stringent than the standard of review for termination of parental

rights. See In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007). Unlike the standard of proof

for termination of parental rights, the findings necessary to appoint a non-parent as sole

managing conservator need only be established by a preponderance of the evidence.

Id. Moreover, a trial court's appointment of a non-parent as sole managing conservator

is reviewed for abuse of discretion. Id. (citing Gillespie v. Gillespie, 644 S.W.2d 449, 451

(Tex.1982)). Therefore, an appellate court will reverse the trial court's appointment of a

non-parent as sole managing conservator only if it determines that it is arbitrary or

unreasonable. Id. The court views the evidence in the light most favorable to the trial

court's decision and indulges every legal presumption in favor of its judgment. Earvin v.

       3
         The court also ordered appellant’s current visitation with K.M.D. to continue and
increased her visits, subject to a number of conditions. The court also ordered an
injunction against appellant’s boyfriend, preventing his contact with K.M.D.



                                             3
Dep't of Family and Protective Servs., 229 S.W.3d 345, 350 (Tex. App.—Houston [1st

Dist.] 2007, no pet.) (citing Holley v. Holley, 864 S.W.2d 703, 706 (Tex. App.—Houston

[1st Dist.] 1993, writ denied)).


       To appoint someone other than a parent as sole managing conservator of a

child, a court must find that appointment of a parent would "significantly impair the

child's physical health or emotional development." Tex. Fam. Code Ann. § 153.131(a)

(West 2012); In re J.A.J., 243 S.W.3d at 616. Section 263.404 of the Family Code

governs when the trial court may appoint the Department as the child's managing

conservator without terminating parental rights. Tex. Fam. Code Ann. § 263.404(a), (b)

(West 2012).


       We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Crim.App. 1991).      No arguably meritorious challenge to the sufficiency of the

evidence supporting the trial court’s findings can be made on this record, nor can an

arguably meritorious contention be advanced that the court’s determinations reflect an

abuse of discretion. Further, after reviewing counsel’s brief and the entire record, we

find no other potentially plausible issues which would support an appeal.   Gainous v.

State, 436 S.W.2d 137 (Tex.Crim.App. 1969).




                                            4
      We therefore agree with counsel that there are no plausible grounds for appeal.

We grant counsel’s motion to withdraw and affirm the trial court’s Final Order In Suit

Affecting the Parent-Child Relationship.




                                                    James T. Campbell
                                                        Justice




                                           5